Citation Nr: 1701392	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1975, and from January 2003 to August 2003. The Veteran also had service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board videoconference hearing in November 2012.  May 2014 and June 2014 letters from the RO notified him that he was scheduled to appear before the Board via videoconference hearing on a specified date in late July 2014.

Requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing and must explain why a new hearing date is necessary.  38 C.F.R. § 20.704(c) (2016).  Here, the Veteran notified VA, via a July 2014 letter dated more than two weeks prior to the scheduled hearing, that he wished to reschedule the Board hearing.  In his letter, the Veteran explained that he needed additional time to obtain medical evidence and review it with his representative.  The Board finds he presented good cause to reschedule the hearing.

The record does not reflect that the Veteran was rescheduled for a Board hearing; nor does it reflect that he has withdrawn his hearing request.

As the RO schedules Board videoconference hearings, a remand of this matter for the AOJ to schedule the requested hearing is warranted.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via videoconference.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(6).




